DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 1/12/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US# 2008/0121501).
	Ahn discloses all the limitations of the instant claims including; a fixed body or second portion (glovebox housing [0017]);  a cover or first portion 100 moveably secured to the fixed body, wherein the cover is configured to be moved between a closed position and an open position in relation to the fixed 
	Regarding claim 13, the lighting device is configured to be activated to emit light when the first portion 100 is opened in relation to the second portion, and wherein the lighting device is configured to be deactivated when the first portion is closed in relation to the second portion.   [0003][0008]

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US# 2010/0059351).
	Wu et al disclose all the limitations of the instant claims including; a fixed body or second portion 7;  a cover or first portion 70 moveably secured to the fixed body, wherein the cover is configured to be moved between a closed position (figure 8) and an open position (figure 7) in relation to the fixed body;  and a damper system comprising: a damper assembly including a damping mechanism (device of figure 2 or element 2) coupled to the fixed body and the cover, wherein the damping mechanism is configured to dampen motion between the cover and the fixed body [0021][0036], the damper assembly further including a housing (1 or top and bottom walls, figure 1) coupled to the damping mechanism;  a switch 51/52;  a power source 4;  and a lighting device 3 coupled to the power source, wherein a portion of the damping mechanism 2/21 is configured to interact with the switch to activate and deactivate the lighting device.   

 	Regarding claim 3, the damper assembly 1 comprises the lighting device 3.  Figures 1-2. 
 	Regarding claim 5, the housing 1 contains the power source 4. 
 	Regarding claim 6, the lighting device 3 is coupled to the housing 1 [0023], and wherein the lighting device is powered by the power source [0024]. 
 	Regarding claim 8, the damper assembly 1 comprises the power source 4. 
 	Regarding claim 9, the damper assembly 1 comprises the lighting device 3. 
 	Regarding claim 11, the housing 1 contains the power source 4. 
 	Regarding claim 12, the lighting device 3 is coupled to the housing 1 [0023], and wherein the lighting device is powered by the power source [0024]. 
 	Regarding claim 13, the lighting device is configured to be activated to emit light when the first portion 70 is opened in relation to the second portion, and wherein the lighting device is configured to be deactivated when the first portion is closed in relation to the second portion.   [0034]
Claim(s) 1, 7, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gnielka (US# 2020/0180514).
	Gnielka discloses all the limitations of the instant claims including; a fixed body or second portion 10;  a cover or first portion 2 moveably secured to the fixed body, wherein the cover is configured to be moved between a closed position and an open position in relation to the fixed body;  and a damper system comprising: a damper assembly 20 including a damping mechanism (some or all of 21/22/23) coupled to the fixed body and the cover, wherein the damping mechanism is configured to dampen motion between the cover and the fixed body [0017], the damper assembly further including a housing 21 or 22 coupled to the damping mechanism;  a switch [0035];  a power source (energy source [0020]);  and a lighting device (light source [0020]) coupled to the power source, wherein a portion of 
Regarding claim 13, the lighting device is configured to be activated to emit light when the first portion 2 is opened in relation to the second portion, and wherein the lighting device is configured to be deactivated when the first portion is closed in relation to the second portion.   [0020]
	Regarding claim 14, the mechanism comprises: a rack 22.1 that is configured to be secured to one of the first portion or the second portion; and a carriage 21 moveably secured to the rack, wherein the carriage is configured to be secured to the other of the first portion or the second portion. 
 	Regarding claim 15, the switch extends from the carriage.  [0035]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagliuzza et al (US# 2017/0186568) in view of Zeilenga et al (US# 2011/0127704) or Lee (US# 10648215).
Pagliuzza et al disclose a  fixed body or second portion (glove compartment [0002]);  a cover or first portion (glove compartment door [0002]) moveably secured to the fixed body, wherein the cover is configured to be moved between a closed position and an open position  in relation to the fixed body;  and a system comprising: an assembly (device of figure 1a/b) including a mechanism 104/106 coupled to the fixed body and the cover, the assembly further including a housing 202/208 coupled to the 
	Regarding claim 14, the mechanism comprises: a rack 106/110 that is configured to be secured to one of the first portion or the second portion; and a carriage 102/104 moveably secured to the rack, wherein the carriage is configured to be secured to the other of the first portion or the second portion. 
 	Regarding claim 15, the switch 102 extends from the carriage.  [0045]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK